Citation Nr: 0533175	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a compensable rating for obstructive airway 
disease, to include whether a reduction from 10 percent to 
noncompensable was proper.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, the 
medical evidence of record at the time of the October 2004 
rating reduction did not demonstrate a sustained improvement 
in the veteran's service-connected disability.

2.  The veteran's service-connected minimal obstructive 
airway disease is not productive of pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  His pulmonary 
function test reveal a ratio of forced expiratory volume in 1 
second to forced vital capacity (FEV- 1/FVC) of 79 percent.


CONCLUSIONS OF LAW

1.  The 10 percent disability evaluation for minimal 
obstructive airway disease was not properly reduced, and the 
10 percent evaluation is restored.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.7, 4.97, 
Diagnostic Codes 6600, 6846 (2005).

2.  The criteria for an increased rating for minimal 
obstructive airway disease beyond 10 percent are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic 
Codes 6600, 6846.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, an April 2000 rating decision granted service 
connection for minimal obstructive airway disease and 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6846-6600.  Where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  

In June 2001, the veteran requested an increased evaluation.  
By an October 2001 rating decision, the veteran's claim for 
an increased rating was denied.  Thereafter, by an August 
2004 rating action, the RO proposed reducing the rating for 
the veteran's minimal obstructive airway disease from 10 
percent to zero percent.  The veteran was notified of the 
RO's intent to reduce his 10 percent rating by letter dated 
in August 2004.  In the letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 
38 C.F.R. § 3.105(e)(i).  By a letter dated in October 2004, 
the RO informed the veteran of the decision to reduce his 
rating for his service connected right ankle disability to 
zero percent, effective January 1, 2005.

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. 
§ 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected minimal obstructive airway disease, the Board must 
now address whether VA has met its burden of proving that the 
reduction was warranted.

At the time that the veteran was awarded a 10 percent rating 
for minimal obstructive airway disease, effective from April 
1999, a December 1999 report of VA examination revealed FEV- 
1/FVC of 80 percent.  The diagnosis was minimal obstructive 
airway disease.

In connection with his June 2001 claim for increase (that 
eventually resulted in the rating reduction), the veteran 
submitted treatment records from his private physician which 
included a finding of abnormal pulmonary function test (PFT).  
This evidence further reflects that the veteran was in 
receipt of treatment for environmentally induced bronchospasm 
and his condition had stabilized with medication.  

The veteran underwent pulmonary function testing in 
connection with VA examinations in September 2001 and 
November 2003.  PFT in September 2001 demonstrated FEV-1/FVC 
of 80 percent pre-bronch and 81 percent post-bronch.  PFT in 
November 2003 revealed FEV-1/FVC of 79 percent pre-bronch and 
82 percent post-bronch

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  Reexaminations disclosing improvement 
will warrant a rating reduction in the evaluation for 
disabilities that are in effect for less than five years.  
See 38 C.F.R. § 3.344(c).  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. 
§ 4.13.

Concerning the issue of reduction of the veteran's 10 percent 
evaluation, if there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to determination of this issue, the benefit of the 
doubt in resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction in the veteran's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See Brown, 5 Vet. App. at 420-
421.

The veteran's service connected minimal obstructive airway 
disease is evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 
6600 and 6846.  

Under Diagnostic Code 6846, a noncompensable rating is 
provided for sarcoidosis manifested by chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment.  The next higher evaluation of 30 
percent requires pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  The note that follows this 
diagnostic code reflects that active disease or residuals of 
sarcoidosis may also be rated as chronic bronchitis under the 
provisions of Diagnostic Code 6600 and extra-pulmonary 
involvement under the specific body system involved.  
38 C.F.R. § 4.97, Diagnostic Code 6846.

Under Diagnostic Code 6600, a 10 percent disability rating is 
warranted for chronic bronchitis for forced expiratory volume 
in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 
percent rating is warranted for chronic bronchitis when there 
is a FEV-1 of 56 to 70 percent predicted, or a FEV-1/FVC of 
56 to 70 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  In every 
instance, as in this case, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In evaluating the medical evidence of record, the Board finds 
that the evidence of record at the time the rating reduction, 
in October 2004, did not reflect an actual improvement in the 
veteran's minimal obstructive airway disease, such that a 
rating reduction from a 10 percent disability evaluation to a 
zero percent disability evaluation was warranted.  In this 
regard, it is noted that VA examinations in November 2003 and 
May 2004 reflect opinions that there is no lung disease and 
that the veteran's lung disorder is based on allergies with 
excessive production of mucus causing wheezes, clearly 
providing evidence against this claim.  However, PFT results 
reflect that the veteran's FEV-1/FVC has remained essentially 
unchanged since the April 2000 rating decision, which granted 
service connection and assigned a 10 percent schedular 
evaluation.  The veteran's statements also do not indicate 
improvement in the condition.     

Inasmuch as the schedular criteria under which the veteran 
has been evaluated reflect consideration of PFT results, the 
Board finds that the PFT results, since the date of 
assignment of a 10 percent evaluation to the present, support 
such a rating.  The Board further finds that the opinions 
contained in the November 2003 and May 2004 VA examination 
reports represent a difference in use of descriptive terms 
and do not demonstrate a sustained improvement in the 
veteran's service-connected disability.  

In light of the lack of significant improvement on PFT 
clearly indicated within the medical record, the benefit of 
the doubt must be given to the veteran.  Therefore, 
entitlement to restoration of the previously assigned 10 
percent rating for minimal obstructive airway disease is 
warranted.

Having restored the 10 percent evaluation, the Board must now 
consider whether the evidence supports a higher evaluation.  

In this regard, it is noted that the September 2001 report of 
VA examination notes that the veteran takes Singulair, 
Allegra, Zyrtec, Coumadin due to mitral valve replacement, 
Lipitor, and metoprolol.  Additionally, the November 2003 
report of VA examination notes that the veteran does not use 
inhalers but takes Singulair for his lungs.  Upon 
consideration of the foregoing, the Board finds that the 
medical evidence of record does not reflect pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids so as to 
warrant an increased rating for 30 percent under Diagnostic 
Code 6846.  The Board finds that the VA examination reports 
provide much evidence against such a finding.  Post-service 
medical records, as whole, also provide much evidence against 
such a finding.  

Additionally, as noted above, PFT has shown FEV-1/FVC of 71-
80 percent so as to warrant restoration of the 10 percent 
schedular evaluation; however, the evidence does not show 
FEV-1 of 56 to 70 percent predicted, a FEV-1/FVC of 56 to 70 
percent, or a DLCO (SB) of 56 to 65 percent predicted so as 
to warrant a 30 percent rating under Diagnostic Code 6600.  
Accordingly, an evaluation in excess of 10 percent for 
minimal obstructive airway disease must be denied.  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of various letters sent to the veteran.  
Since these letters fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statements of the 
case he was provided with specific information as to why his 
claim was being denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim. See 
id.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notice 
provided to the veteran was given prior to the first 
adjudication of the claim and the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the claimant. 

The claims folder contains service medical records, private 
medical records, VA medical records, and VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Reduction of the 10 percent disability evaluation for minimal 
obstructive airway disease was not proper, and the 10 percent 
evaluation is restored.

An evaluation in excess of 10 percent for minimal obstructive 
airway disease is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


